      Case 1:15-cv-05345-AJN-KHP Document 1029 Filed 04/19/19 Page 1 of 1


 The Chrysler Building 
 405 Lexington Avenue |New York, NY 10174‐0208 
 blankrome.com 
  
 Phone:    (212) 885-5148
 Fax:      (917) 591-7897
 Email:    dskakel@blankrome.com


                                                      April 19, 2019
VIA EMAIL & ECF
The Honorable Katharine H. Parker
United States Magistrate Judge
United States District Court – S.D.N.Y.
500 Pearl Street, Room 750
New York, New York 10007
          Re:   City of Almaty, Kazakhstan, et ano. v. Mukhtar Ablyazov, et al.,
                No. 1:15-cv-05345 (AJN) (KHP)

Dear Judge Parker:

       We represent Triadou SPV S.A. (“Triadou”) and write to respectfully request that the Court
accept for filing under seal the enclosed letter-request for a pre-motion conference to address a
motion for a protective order against, and to preclude late-produced documents by, the City of
Almaty, Kazakhstan and BTA Bank JSC (together, “Almaty/BTA”).
        As required by Rule III(d) of the Court’s Individual Practices, Triadou is submitting a
version of its letter-request for a pre-motion conference with highlights reflecting proposed
redactions, and will electronically file the proposed redacted version of its letter. Triadou is also
submitting to this Court a sealed copy of the same.
       Triadou respectfully requests that its letter-request be filed under seal because it references
information provided in the April 17, 2019 letter submitted by Almaty/BTA for which they also
sought sealing. It also references testimony and documents that were designated as “Confidential”
by non-parties pursuant to the Stipulated Protective Order in this action. In accordance with this
Court’s prior orders granting the sealing of information in connection with discovery-related
motions, Triadou respectfully requests that its letter-request for a pre-motion conference filed
under seal.


                                                      Respectfully submitted,

                                                       s/ Deborah A. Skakel
                                                      Deborah A. Skakel
